Citation Nr: 0933835	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  05-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
inguinal hernia.

2.  Entitlement to service connection for an upper back 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February to May 2003.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's claims for 
service connection for residuals of an inguinal hernia and an 
upper back disorder.  The Veteran disagreed and perfected an 
appeal.

In a November 2007 decision, the Board remanded the claims 
for further evidentiary and procedural development.  


FINDINGS OF FACT

1.  A preponderance of the evidence supports a finding that 
the Veteran's left inguinal hernia was aggravated during 
service.

2.  A preponderance of the evidence supports a conclusion 
that the Veteran has no upper back disorder.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a left 
inguinal hernia is warranted.  38 U.S.C.A. § 1110 (West 
2002);  38 C.F.R. §§ 3.303, 3.306 (2008).

2.  Entitlement to service connection for an upper back 
disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002);  
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty for three months and five 
days.  He was discharged for failure to meet entrance 
physical standards.  In October 2002, prior to his active 
duty, he suffered a left inguinal hernia which was repaired 
with surgery.  He was placed on a medical hold awaiting start 
of his active duty pending resolution of the hernia surgery.  
The Veteran contends that while he was undergoing basic 
training, he aggravated his hernia in a fall.  Moreover, he 
contends that he injured his back when he stepped into a hole 
during training.  He seeks service connection for both 
conditions.

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to notify the Veteran in 
accordance with the Court of Appeals for Veterans Claims 
(Court) holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In addition, VBA was directed to provide the 
Veteran with a medical examination to include a review of the 
Veteran's VA claims folder, and for an opinion whether the 
Veteran's hernia condition was aggravated during service.  
VBA was also ordered to provide the Veteran with a medical 
examination to determine whether the Veteran had a disability 
attributable to service.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
record shows, as discussed below, that the Veteran received 
all legally required notice.  The medical records show that 
the Veteran was examined in September and October 2008 and 
that, to the extent practicable, the requested medical 
conclusions and opinions were rendered.  The Board finds that 
VBA substantially complied with the Board's November 2007 
remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated November 2003, April 2005 and November 2007.  The April 
2005 and November 2007 letters informed the Veteran that to 
substantiate a claim for service connection the record 
evidence needed to show that he had an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in military service.  

In addition, the Veteran was notified in all three letters 
that VA would make reasonable efforts to help him obtain 
evidence necessary to support his claim, including requests 
for any pertinent records held by Federal agencies, such as 
military records, and VA medical records. The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

Further, the Board notes that the Veteran was informed in the 
November 2007 notice letter of how VA determines a disability 
rating and an effective date in accordance with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All notices were prior to the date of the last adjudication 
of the Veteran's claims in June 2009.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, and has obtained all pertinent VA 
medical records.  The record also indicates the Veteran has 
received medical examinations pertaining to his claims, 
including in December 2003, and September and October 2008.  

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claims.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Board notes that the Veteran indicated in the 
April 2005 VA Form 9 substantive appeal that he wanted a 
hearing before a Veterans Law Judge (VLJ).  A subsequent 
filing indicated he sought a video hearing before a VLJ.  One 
was scheduled, but an August 2005 note indicates the Veteran 
failed to appear at the hearing.  Nothing was filed to 
substantiate that the Veteran failed to appear for good cause 
and there is nothing in the record indicating that the 
Veteran seeks a new hearing.  

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for residuals of a left 
inguinal hernia.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. 
§ 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2008). "Clear 
and unmistakable evidence" is a more formidable evidentiary 
burden than the preponderance of the evidence standard. See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that 
the "clear and convincing" burden of proof, while a higher 
standard than a preponderance of the evidence, is a lower 
burden to satisfy than that of "clear and unmistakable 
evidence"]. It is an "onerous" evidentiary standard, 
requiring that the preexistence of a condition and the no-
aggravation result be "undebatable." See Cotant v. West, 17 
Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993).

Analysis

The Veteran began active duty service after he had surgery to 
correct a left inguinal hernia.  Records indicate that he was 
not allowed to begin active duty until the condition had 
healed.  Following medical examination, the Veteran began 
active duty in February 2003.  He claims that he aggravated 
the hernia condition during service and is entitled to 
service connection.

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1), recent VA medical examinations 
indicate that the Veteran has residuals of a left inguinal 
hernia operation.  Thus, element (1) is satisfied.  

With regard to element (2), service treatment records show 
that on March 3, 2003, the Veteran complained of "popping" 
in his left abdominal area.  An April 3, 2003 entry shows 
that the patient was referred for a surgery consult which 
found "no hernia defect appreciated, no tenderness to 
palpation, normal exam."  An April 4, 2003, entry states 
that the Veteran "is not any better off and despite consult 
report states that he has pain and tenderness."  The April 
4, 2003, note indicates that an attempt would be made to 
determine if the condition was a groin strain, a hernia 
condition, or a "tear in mesh from previous surgery."  The 
Veteran underwent an ultrasound on April 8, 2003, which 
determined that there was "no sonographic evidence of 
hernias."  An April 9, 2003, entry states the Veteran still 
complained of pain and the examiner assessed the condition as 
"probably post-op pain."  Finally, an April 11, 2008, entry 
notes "groin pain not changed," and that the examiner was 
going to recommend that the Veteran receive an evaluation to 
determine whether he met physical standards due to persistent 
groin pain.  As indicated earlier, the Veteran was discharged 
because of his persistent groin pain.

The Board finds that the evidence of record shows complaints 
of persistent pain, but that efforts to determine whether any 
further problem existed resulted in only normal findings.  
However, the Board believes, as did the Army, the Veteran's 
reports of pain.  The Board finds that the medical evidence 
of persistent complaints during the Veteran's limited active 
duty service of groin pain on the left side is sufficient to 
satisfy Hickson element (2).

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board observes that 38 C.F.R. § 3.306 
provides that a pre-existing injury will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  As noted 
above, the Veteran began basic training without pain or other 
hernia issue.  But, after an accidental fall, his groin 
condition worsened to the degree where the Army saw fit to 
discharge him.  Thus, the evidence supports a finding that 
the Veteran's pre-existing inguinal hernia condition 
increased in disability during service.

The medical evidence includes the September 2008 VA 
examiner's opinion that she could not "resolve this issue 
without resort to mere speculation," and that "based on 
veteran's report of symptoms, condition could be due to 
residuals of hernia repair but could also be natural 
progression of condition related to events as reported by 
veteran related to work and other events that occurred."  
The Board finds that the examiner's opinion does not 
constitute clear and unmistakable evidence as required by 
section 3.306.  Indeed, it tends to support the Board's 
finding of increase in disability during service.  For those 
reasons, the Board finds that the Veteran's residuals of left 
inguinal hernia were aggravated during service and that he is 
entitled to service connection for that condition.

Entitlement to service connection for an upper back disorder.

The law and regulations pertaining to service connection - in 
general are stated above and will not be repeated here.

Analysis

The Veteran contends that he injured his back during basic 
training during active duty.  Specifically, he stated that he 
"stumbled and jarred my upper back" during a run and that 
he started exhibiting cardiovascular event symptoms.  The 
Board will address each Hickson element in turn.

With regard to element (1), VA MRI and x-ray results showed 
"mild left uncovertebral spurring and mild left 
neuroforaminal narrowing at C 3-4 and C7-T1," and "minimal 
degenerative disc disease of the cervical spine," 
respectively.  Other MRI and x-ray results of the thoracic 
spine indicate that the Veteran's spine is normal.  Moreover, 
the October 2008 VA examiner noted that the Veteran "does 
not have a current objectively demonstrated disability of his 
neck and/or back that affect his left upper and lower 
extremities."  The evidence also shows a normal EMG for the 
left upper extremities.  

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  Here, the VA 
examiner noted that there is no diagnosable disability 
condition of the Veteran's back.  For those reasons, the 
Board finds that element (1) is not satisfied.

For the sake of completeness, the Board will briefly address 
the remaining Hickson elements.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].

With regard to element (2), the Veteran's service treatment 
records indicate that the Veteran was examined on March 28, 
2003, for complaints of upper back pain.  X-ray results 
indicated normal findings.  Although the Veteran contends 
that he continued to complain of back problems after the 
examination, there is no record of such complaints in the 
service treatment records.  He also contends that he had 
neurological or nerve problems after his running accident.  
The records do show that the Veteran complained of pain to 
his arms and legs and face as a result, but medical examiners 
did not associate any of those complaints with an underlying 
cause.  In any event, the Veteran's back was deemed to be 
normal.  

The Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994). The Court has also 
held that the Board may consider whether the veteran's 
personal interest may affect the credibility of testimony. 
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Here, 
the Veteran has contended he had doctors tell him that his 
condition was a "muscle tear" and that his pain was 
attributable to exercise.  However, the records show angina 
was later ruled out, and there are no medical entries 
indicating a muscle tear had been diagnosed.  Moreover, the 
Veteran's account of what health care providers purportedly 
said, filtered as it is through a lay person's sensibilities, 
is not competent medical evidence. See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  In sum, the Board finds that the 
Veteran's back pain complaints had apparently resolved in 
March 2003.  Thus, the evidence does not satisfy element (2).

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the Board concludes that there is no such 
evidence.  

For those reasons, the Board finds that the evidence does not 
support entitlement to service connection for an upper back 
condition.


ORDER

Entitlement to service connection for residuals of left 
inguinal hernia is granted, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to service connection for a back condition is 
denied.





____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


